Order, Supreme Court, New York County, entered September 22, 1976, awarding plaintiff counsel fees in the sum of $4,000, unanimously modified, on the law and on the facts, and in the exercise of discretion, to the extent of reducing the counsel fees to $3,000, inclusive of services on the appeal, and the order is otherwise affirmed, without costs and without disbursements. Order, Supreme Court, New York County, entered September 21, 1976, granting respondent’s motion to (a) adjudge the appellant in contempt of court; (b) fine the appellant the sum of $1,800; (c) award respondent a *898counsel fee in the sum of $1,500; (d) direct the entry of a judgment in favor of respondent against appellant in the sum of $1,800; and (e) appoint respondent receiver in sequestration of the appellant’s real and personal property, unanimously modified, on the law and on the facts, and in the exercise of discretion, to the extent of reducing the counsel fee to $1,000, including services rendered on appeal, extending for 30 days from the date of the order to be entered hereon the appellant’s time to pay arrears, and vacating the appointment of respondent as receiver in sequestration of appellant’s real and personal property, and the order is otherwise affirmed, without costs and without disbursements. The award of counsel fees in the orders appealed from were excessive to the extent indicated. In view of the fact that respondent has recently filed the bond previously directed, and the other circumstances set forth in the record, it seems appropriate to extend to him an additional period of time in which to pay the arrears. The order of sequestration is wholly unsupported by the realities of the situation disclosed. Concur—Lupiano, J. P., Fein, Lane, Markewich and Sandler, JJ.